IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI

JESSICA L, HOESCHELE, )
Plaintiff,
VS. Case No.:
OFFICER J. STAUCH,
Defendants.
NOTICE OF REMOVAL

 

Pursuant to the provisions of 28 U.S.C. § 1441(a) and § 1446, Defendant Officer J. Stauch
hereby removes the above-captioned action, Case No. 2116-CV12198, from the Circuit Court of
Jackson County, Missouri to the United States District Court for the Western District of Missouri.

Removal of this action is proper because, pursuant to 28 U.S.C. § 1441(a), this Court has
original jurisdiction founded on Plaintiffs claims arising under the Constitution and the laws of
the United States. Specifically, Plaintiff has brought this action alleging a violation of her Fourth
and Fourteenth Amendment rights under the Constitution. Raising a claim that arises under the
Constitution and federal laws allows for removal of this matter pursuant to 28 U.S.C. §§ 1331 and
1343.

Plaintiff filed her original Petition on June 8, 2021. On July 20, 2021, the undersigned
counsel accepted service on behalf of the Defendant. Removal is timely and proper under 28
U.S.C. § 1446(b)(1) because this removal is being filed less than 30 days after service was waived
on this defendant.

Written notice of removal has been mailed to all parties and to the Clerk of the Circuit

Court of Jackson County, Missouri, pursuant to 28 U.S.C. § 1446(d), a copy of which is attached

1
{00363003}

Case 4:21-cv-00534-FJG Document1 Filed 07/26/21 Page 1of 2
hereto as Exhibit 1. Pursuant to 28 U.S.C. § 1446(a), a copy of Plaintiff's Petition, along with all
process, pleadings, and orders served upon these Defendants are attached hereto as Exhibit 2.
Respectfully submitted,

FISHER, PATTERSON, SAYLER & SMITH, LLP

/s/ Nichole A. Caldwell
Kenneth J. Berra MO #28620
Nichole A. Caldwell MO #67475
9393 W. 110" Street, Suite 300
Building 51, Corporate Woods
Overland Park, KS 66210
(913) 339-6757; Fax: (913) 339-6187
KBerra@fpsslaw.com
NCaldwell@fpsslaw.com
Attorneys for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on July 26, 2021, I electronically filed the foregoing with the Clerk of
the Court and deposited a true and correct copy of the above and foregoing in the U.S. mail, postage
prepaid, to the following:

Richard W. Johnson

The Law Office of Richard W. Johnson, LLC
PO Box 7529

Kansas City, MO 64116

Attorneys for Plaintiff

/s/ Nichole A, Caldwell
NICHOLE A, CALDWELL

2
{00363003}

Case 4:21-cv-00534-FJG Document1 Filed 07/26/21 Page 2 of 2
